Appeal of THEODORE TIEDEMANN CORPORATION.Theodore Tiedemann Corp. v. CommissionerDocket No. 1255.United States Board of Tax Appeals1 B.T.A. 1080; 1925 BTA LEXIS 2675; April 29, 1925, decided Submitted April 2, 1925.  *2675 J. R. Little, Esq., for the taxpayer.  A. H. Fast, Esq., for the Commissioner.  *1080  Before GRAUPNER, LANSDON, and SMITH.  This appeal is from deficiencies in income and profits taxes for the month of December, 1917, and the period January 1 to May 31, 1918, in the amounts of $859.68 and $758.57, respectively.  The only question in issue is the disallowance of $1,321.01 of the depreciation claimed for the month of December, 1917, and $6,605.09 for the fiscal period January 1 to May 31, 1918.  From the oral and documentary evidence introduced the Board makes the following FINDINGS OF FACT.  The taxpayer has consistently computed the amount of depreciation chargeable against income by making an appraisal of its depreciable property at the end of each taxable period and by deducting that amount from the appraised value of the depreciable property at the beginning of the taxable period after making adjustments for additions and sales of such property.  The Commissioner has rejected this method of computing depreciation and has computed depreciation on the straight-line method.  DECISION.  *2676  The determination of the Commissioner is approved.  .